DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1, Species 1 in the reply filed on 02/09/2021 is acknowledged. Claims 1-20 are pending. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 10, 11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher (U.S. 2006/0195098 A1).

[AltContent: textbox (Top Edge of 2nd  Wall of Bushing)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Top Edge of 1st Wall of Bushing)][AltContent: textbox (Bushing Channel)][AltContent: arrow][AltContent: textbox (Rod Receiving Channel)]
    PNG
    media_image1.png
    562
    529
    media_image1.png
    Greyscale

Concerning claim 2, the bushing channel (see Fig. 2 below) comprising a flat bushing channel from the top edge of the first wall to the top edge of the second wall.

[AltContent: arrow][AltContent: textbox (Angled cut of set screw)][AltContent: connector][AltContent: connector][AltContent: textbox (Flat Rod receiving Channel)][AltContent: arrow][AltContent: textbox (Angle of rod receiving channel of screw tulip corresponding to angle of bushing channel)][AltContent: connector][AltContent: arrow][AltContent: textbox (Flat Bushing Channel)]
    PNG
    media_image1.png
    562
    529
    media_image1.png
    Greyscale


Concerning claim 6, wherein the rod receiving channel of the screw tulip has a first circumference, the bushing channel has a second circumference, and the first circumference is larger than the second circumference – as the bushing fits within the screw tulip, see Fig. 2 above.
Concerning claim 7, wherein the rod receiving channel of the screw tulip is set at an angle corresponding to the angle of the bushing channel (see Fig. 2 above).
Concerning claim 8, wherein the rod receiving channel of the screw tulip is flat (see Fig. 2 above).

Concerning claim 11, wherein the angled cut has a radius corresponding to the curvature of the spinal rod (see par. 0052).
Concerning claim 14, Schumacher discloses an angled bushing (see Fig. 2, element 68) for a pedicle screw system, comprising: a first wall (see Fig. 2 below) having a first top edge (see Fig. 2 below); a second wall (see Fig. 2 below) having a second top edge (see Fig. 2 below); and a bushing channel (see Fig. 2 below); wherein the bushing channel is set at an angle (see Fig. 2 below) defined by the first top edge and the second top edge.
[AltContent: textbox (Angle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bushing Channel)][AltContent: connector][AltContent: textbox (2nd wall)][AltContent: connector][AltContent: textbox (2nd top edge WAll)][AltContent: connector][AltContent: connector][AltContent: textbox (1st top edge WAll)][AltContent: textbox (1st Wall)]
    PNG
    media_image1.png
    562
    529
    media_image1.png
    Greyscale

Concerning claim 15, the bushing channel comprising a flat bushing channel from the first top edge to the second top edge.
Claim(s) 1, 3-6, 9, 14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (U.S. 7,678,137 B2).

Concerning claims 3, 14 and 16 the bushing channel comprising a curved bushing channel (see Fig. 14, element 222) from the top edge of the first wall to the top edge of the second wall.
Concerning claims 4, 14, 16 and 17 wherein the curved bushing channel comprises a curve corresponding to the curvature of the spinal rod (see Fig. 19).
Concerning claim 5, wherein the bushing channel comprises a stepped bushing channel from the top edge of the first wall to the top edge of the second wall (see Fig. 14, top surface of element 194).
Concerning claim 6, wherein the rod receiving channel of the screw tulip has a first circumference, the bushing channel has a second circumference, and the first circumference is larger than the second circumference – as the bushing fits within the screw tulip, see Fig. 15.
Concerning claims 9, 14 and 18 wherein the rod receiving channel of the screw tulip is stepped (see Fig. 14, element 207).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773